DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          MAURICE CLIMES,

                              Appellant,

                                   v.

                          STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1323



                          September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.

Maurice Climes, pro se.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.